Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 1 of 10 PageID #: 690




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF RHODE ISLAND


 ARTUR ANDRADE, JULIA ANDRADE, On
 behalf of themselves and all others so
 similarly situated,

               Plaintiffs,

 v.                                               C.A. No. 1:18-cv-00385-WES-LDA

 OCWEN LOAN SERVICING, LLC, HSBC
 BANK USA, N.A., AS TRUSTEE FOR
 OPTION ONE MORTGAGE LOAN TRUST
 2007-HL1,

               Defendants.


   MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ OBJECTION TO THE
            JULY 31, 2019 REPORT AND RECOMMENDATION

                                      I. INTRODUCTION

        This putative class action arises from borrowers’ challenge to foreclosure on a singular

 ground: that Defendant Ocwen Loan Servicing, LLC (“Ocwen”) was not licensed to service

 mortgage loans in the State of Rhode Island at the time the foreclosures occurred. Class

 representatives Artur and Julia Andrade (“Plaintiffs”) cannot demonstrate that the State of Rhode

 Island Department of Business Regulation’s (“DBR”) April 20, 2017 Emergency Order

 (“Emergency Order”) prohibited Ocwen’s license to service mortgages. Instead, the Emergency

 Order, when reviewed under Rhode Island law, was void, unenforceable, resulted in immediate

 litigation, and ultimately approval of Ocwen’s license renewal. Even if the Emergency Order

 was a valid exercise of Rhode Island law, the order could not have suspended Ocwen’s license

 during the time in which the foreclosures occurred. For these reasons, and as further briefed

 below, Ocwen Loan Servicing, LLC and HSBC Bank USA, National Association, as Trustee for



                                                                                  304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 2 of 10 PageID #: 691




 Option One Mortgage Loan Trust 2007-HL1, Asset-Backed Certificates, Series 2007-HL1,

 improperly named as “HSBC Bank USA, N.A. as trustee for Option One Mortgage Loan Trust

 2007-HL1” (collectively “Defendants”), object to Magistrate Judge Lincoln D. Almond’s Report

 and Recommendation (ECF No. 20) and request dismissal of Plaintiffs’ Complaint.

                                 II. STANDARD OF REVIEW

         28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72, and LR DRI 72(d) govern the standard of

 review for a Report and Recommendations. Section 636(b) permits the Court to designate a

 magistrate judge to conduct hearings and submit to the court a proposed findings and

 recommendation on a motion for summary judgment. Within fourteen (14) days after service of

 the report and recommendation, any party may serve and file written objections to the proposed

 findings of fact and recommendation. See 28 U.S.C. § 636(b); Fed. R. Civ. P. 72(b). The District

 Court conducts a de novo determination of those portions of the report to which objection is

 made. 28 U.S.C. § 636(b)(1). “A judge of the court may accept, reject, or modify, in whole or in

 part, the findings or recommendations made by the magistrate [magistrate judge]. The judge may

 also receive further evidence or recommit the matter to the magistrate [magistrate judge] with

 instructions.” Id.

                                   III. LEGAL ARGUMENT

         To deny Defendants’ Motion to Dismiss, Magistrate Judge Almond concluded that the

 Court was required to accept as true Plaintiffs’ allegation that Ocwen was not properly licensed

 on review of the pleadings and that the current record could not resolve whether the DBR’s

 September 28, 2017 Consent Order (“Consent Review”) resolved Ocwen’s licensing status.

 (Report and Recommendations, ECF 20 at pp. 6-7.) The Court’s review, however, overlooked

 whether the Emergency Order legally prohibited Ocwen from servicing mortgage loans in the

 first place and misperceived Plaintiffs’ conclusory assertion that Ocwen was not properly

                                                2
                                                                                 304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 3 of 10 PageID #: 692




 licensed as a statement of fact. Review of the State’s laws on licensing financial institutions, R.I.

 Gen. Laws § 19-14-1, and the State’s Administrative Procedures for licensing review, R.I. Gen.

 Laws § 42-35-1 et seq demonstrate no valid prohibition as a matter of law.

         A.       The DBR’s Emergency Order was Void and Exceeded the Director’s Authority
                  under Rhode Island’s Financial Institutions Act, 19-14-1 et seq.

         In order to suspend a financial institution’s license, Rhode Island law requires the DBR

 director to provide three days’ notice and the opportunity for a hearing. R.I. Gen. Laws § 19-14-

 15 (1956). In the case of Ocwen, however, the face of the Emergency Order demonstrates that

 the DBR Director did not provide three days’ notice and instead ordered a suspension “effective

 upon issuance.” (04/20/2017 Emergency Order, Exhibit A at p. 2) The undisputed fact that the

 DBR ignored Section 19-14-15 to immediately suspend Ocwen’s license demonstrates that the

 Emergency Order was void from the start for failure to comply with Rhode Island law. Ocwen

 filed suit in the Rhode Island Superior Court on April 25, 2017, Ocwen Loan Servicing, LLC et

 al. v. Director of R.I. Dep’t of Bus. Reg., C.A. No. PC-2017-1862, to challenge the Emergency

 Order through immediate judicial review of the DBR’s compliance with Rhode Island law. 1

 There is no question that the DBR’s Emergency Order ignored the three days’ notice requirement

 under Rhode Island law in an attempt to suspend Ocwen’s license immediately, in doing so the

 Emergency Order failed to suspend the license, and Plaintiffs have no legal grounds to pursue

 breach of contract for failure to comply with Rhode Island’s licensing statute.

         Even if this Court were to ignore the 3 days’ notice requirement under Rhode Island’s

 financial institutions’ licensing act, the Emergency Order could not have suspended Ocwen’s

 license to a point in time when Ocwen completed the foreclosures at issue in this putative class

 1
   This Court may properly review the pleadings and exhibits to the judicial review action. See Boateng v.
 InterAmerican Univ., Inc., 210 F.3d 56, 60 (1st Cir. 2000) (“[A] court ordinarily may treat documents from prior
 state court adjudications as public records,” and may properly review them on Rule 12(b)(6) motions).



                                                        3
                                                                                               304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 4 of 10 PageID #: 693




 action. 2 Rhode Island law limits the DBR’s suspension of a financial institutions’ licenses to

 thirty (30) days, pending investigation. R.I. Gen. Laws § 19-14-15 (1956). Likewise, while

 Rhode Island law permits the DBR director to issue a cease and desist order to a financial

 institution conducting a business without a license, a cease and desist order is only temporary;

 the order becomes permanent if the financial institution does not request a hearing within 30

 days. R.I. Gen Laws § 19-14-23(e) (1956). Here, the Emergency Order, issued under Title 19 as

 of April 20, 2017, could only have suspended Ocwen’s mortgage loan servicing license up to

 May 22, 2017 (the first business day following 30 days from issuance of the order). In other

 words, the Emergency Order could not suspend Ocwen’s license for any business conduct

 following May 22, 2017, and there is no dispute that both foreclosures at issue occurred after

 May 22, 2017.

         The DBR recognized that the Emergency Order’s term could only suspend or order

 Ocwen to cease and desist for a period of 30 days. The Order required a hearing before it would

 be become permanent:

         Upon receipt of a written request for hearing on or before May 22, 2017, a
         hearing officer will be appointed by the Director and the matter will be set down
         for hearing. The Director will promptly notify Respondents of the time and place
         for any hearing. If no hearing is requested and none is ordered by the Director,
         this Order shall become permanent on May 22, 2017, unless or until it is modified
         or vacated by the Director or the Director’s successor.

 (04/20/2017 Emergency Order, Ex. A at p. 2.) The plain language of the Emergency Order

 demonstrates that the DBR’s action was not permanent and that the DBR recognized that it could

 only suspend Ocwen’s license for a period of 30 days. Moreover, Ocwen sought immediate

 judicial review of the Emergency Order by filing Complaint for Judicial Review in the Rhode


 2
  Ocwen completed foreclosure of the Andrade property on June 1, 2017 and the Dubois property on September 26,
 2017.



                                                      4
                                                                                            304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 5 of 10 PageID #: 694




 Island Superior Court on April 25, 2017. By filing suit, Ocwen eliminated any permanent

 imposition of the DBR’s attempt to suspend Ocwen’s license. Plaintiffs have not presented this

 Court with any document or filing that would demonstrate a suspension of Ocwen’s license more

 than 30 days after the Emergency Order issued on April 20, 2017. Both foreclosures at issue in

 this putative class action, whether considering the Andrade foreclosure on June 1, 2017 or the

 Dubois foreclosure on September 26, 2017, occurred at a time when the DBR’s suspension or

 cease and desist order had expired and could not have prohibited Ocwen’s servicing license.

        To determine whether Ocwen was licensed to service mortgages under Title 19, the Court

 need not even review or rely upon the Consent Order. Instead, the face of the Emergency Order

 alone demonstrates the DBR’s flawed effort to enact an immediate license suspension without

 notice and opportunity to be heard, a suspension (even if proven valid) that would have lasted no

 more than 30 days, and a cease and desist order that was temporary under any set of facts. The

 Court should not accept Plaintiffs’ conclusory assertion that Ocwen did not have a license to

 service mortgage loans as true. Instead, the fact allegations of Plaintiffs’ complaint, and the

 incorporated documents and judicial proceedings, demonstrate no valid basis to conclude that

 Ocwen was prohibited from servicing mortgages as a matter of Rhode Island law.

        B.     The DBR’s Emergency Order Violated Rhode Island’s Administrative Procedures
               for Agency Review of a License.

        The Emergency Order also did not comply with Rhode Island’s Administrative

 Procedures. In order to revoke, suspend, annul or withdrawal any license prior to the institution

 of agency proceedings, Rhode Island law required the DBR to provide Ocwen “an opportunity to

 show compliance with all lawful requirements for the retention of the license.” R.I. Gen. Laws §

 42-35-14 (1956). The express terms of this statute provide that “[n]o revocation, suspension,

 annulment, or withdrawal of any license is lawful…” unless the DBR director first provides


                                                5
                                                                                  304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 6 of 10 PageID #: 695




 notice and the opportunity to show compliance. Id. Generally speaking, the rights of a licensee

 are protected by due process meaning that denial of a license requires the opportunity to be heard

 at a meaningful time and in a meaningful manner. Tillinghast v. Glocester, 456 A.2d 781, 784-85

 (R.I. 1983) (Rhode Island Supreme Court grant petition for certiorari and quashed the Glocester

 town council’s denial of a campground license for lack of due process.); see also Leone v. New

 Shoreham, 534 A.2d 817, 874 (R.I. 1987) (Rhode Island Supreme Court sustains injunction on

 denial of a moped license so long as the licensee was denied a hearing that provides due

 process).

        Here, the very first notice Ocwen received concerning denial, revocation and suspension

 of their servicing license was the Emergency Order. The face of the order demonstrates that the

 DBR ignored the statutory obligation to provide notice or opportunity for Ocwen to demonstrate

 compliance before the DBR attempted to enforce a revocation under 42-35-14(c). The

 Emergency Order attempted to initiate notice and opportunity for compliance on Page 1 while at

 the same time suspending Ocwen’s notice “effective upon issuance” on Page 2. (04/20/2017

 Emergency Order, Ex. A.) Review of the Emergency Order alone demonstrates a failed effort to

 comply with Rhode Island’s Administrative Procedures Act and textbook denial of due process.

        The DBR appeared to rely upon a “summary suspension” of Ocwen’s license to justify

 issuance of the Emergency Order, but the summary suspension again failed to comply with

 Rhode Island’s Administrative Procedures. If an agency requires immediate action, “summary

 suspension of a license may be ordered pending proceedings for revocation or other action.

 These proceedings shall be promptly instituted and determined.” R.I. Gen. Laws § 42-35-14(c)

 (1956). Here, no part of the Emergency Order initiated a proceeding to determine whether

 Ocwen’s license should be revoked. The DBR did not initiate any proceeding and instead



                                                 6
                                                                                   304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 7 of 10 PageID #: 696




 demanded proof that Ocwen had ceased mortgage loan servicing by May 22, 2017 through the

 Emergency Order. (04/20/2017 Emergency Order, Ex. A at p. 8.) The omission of any pending

 proceeding before the DBR attempted to suspend or revoke Ocwen’s servicing license denied

 due process and compelled Ocwen to file suit for immediate judicial review. Once Ocwen filed

 suit, the judicial record demonstrates that nothing further happened. The Plaintiffs provide no

 fact allegations, no evidence, and no information that the DBR took any further action but for the

 Consent Order that approved Ocwen’s mortgage loan servicing license. Without proof of a

 pending proceeding or some meaningful notice and opportunity for review, Plaintiffs present no

 facts and no basis to defend the Emergency Order’s validity under Rhode Island’s

 Administrative Procedures Act and cannot demonstrate an enforceable prohibition on Ocwen’s

 license to service mortgage loans.

        C.      The DBR’s Decision to Deny Ocwen’s Renewal of License Could not Operate as
                a Bar to Ocwen’s Ongoing Mortgage Loan Servicing

        Plaintiffs may argue that Ocwen never held the servicing license for the DBR to suspend,

 because Ocwen’s application remained pending for renewal at the time the DBR issued the

 Emergency Order. Under Rhode Island law, Ocwen was not prohibited from conducting business

 simply because their application for servicing license remained pending. Rhode Island’s

 Administrative Procedures Act addresses pending licenses:

        Whenever a licensee has made timely and sufficient application for the renewal of
        a license or a new license with reference to any activity of a continuing nature, the
        existing license does not expire until the application has been finally determined
        by the agency, and, in case the application is denied or the terms of the new
        license limited, until the last day for seeking review of the agency order or a later
        date fixed by order of the reviewing court.

 R.I. Gen. Laws § 42-35-14(b) (emphasis added). Section 42-35-14(b) afforded Ocwen the right

 to continue servicing mortgage loans “until the last day for seeking review of the agency order”

 that denies or limits the license. For example, in Bonnet Shores Beach Club Condo. Ass'n v. R.I.

                                                 7
                                                                                    304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 8 of 10 PageID #: 697




 Coastal Res. Mgmt. Council, C.A. No. PC-00-3255, 2003 R.I. Super. LEXIS 215, *26 (R.I.

 Super. Oct. 28, 2003), the Rhode Island Superior Court reviewed Section 42-35-14(b) to

 conclude that administrative agency permits did not expire so long as the renewal application

 remained pending and provided the licensee files a timely and sufficient application for renewal.

        Rhode Island law provided Ocwen the right to continue servicing the Plaintiffs’

 mortgages—and to conduct foreclosure sales of the property—until a final decision by the

 agency, or judicial review of the agency’s decision was completed in court. The Consent Order

 reflects that Ocwen and the DBR resolved any and all agency review. (September 28, 2017

 Consent Order, Exhibit B.) The Consent Order resolved all questions as to the licensing and

 servicing activity of Ocwen raised in the Emergency Order so long as Ocwen complied with the

 Minimum Global Settlement Terms. Plaintiffs do not contest that Ocwen has fully complied with

 that global settlement. No judicial body completed a review of whether the Emergency Order

 was properly and legally issued. That is exactly why the Consent Order “supersedes the prior

 Emergency Order in its entirety.”

        Issuance of the Consent Order only confirms that agency review came to an end as of

 September 28, 2017, and that at that time, the DBR approved Ocwen’s application for servicing

 license:

        27. Subject to the condition precedent of the Respondents fulfilling any
        outstanding application requirements and subject to the continuing condition of
        the Respondents’ compliance with the “Global Minimum Settlement Terms” . . .
        the [DBR] will vacate the denial of, reinstate and grant the Third Party Servicer
        Applications.

        28. The Respondents acknowledge that the granting of the Rhode Island Third
        Party Servicer Applications in no way alters the restrictions in the Global
        Minimum Settlement Terms as to the scope of activities that can be conducted
        under the Third Party Loan Servicer Licenses.




                                                 8
                                                                                   304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 9 of 10 PageID #: 698




 (September 28, 2017 Consent Order, Ex. B at ¶¶ 27-28.) Ocwen ultimately received approval for

 its application to service mortgage loans in the State of Rhode Island, and any determination to

 the contrary impermissibly regulates Ocwen beyond the DBR’s intent and beyond limits afforded

 under Rhode Island law. The entry of the Consent Order between Ocwen and the DBR granted

 Ocwen its necessary loan servicing license and replaced the entirety of the Emergency Order.

 The Plaintiffs cannot employ the Emergency Order to invalidated Ocwen’s servicing activity on

 Plaintiffs’ loan, or any loan for that matter, during the period of time when Ocwen’s request to

 renew the servicing license was under review.

                                       IV. CONCLUSION

        Based on the foregoing, Defendants, Ocwen Loan Servicing, LLC, and HSBC Bank

 USA, National Association, as Trustee for Option One Mortgage Loan Trust 2007-HL1, Asset-

 Backed Certificates, Series 2007-HL1, improperly named as “HSBC Bank USA, N.A. as trustee

 for Option One Mortgage Loan Trust 2007-HL1,” respectfully request the Court issue an order

 granting Defendants’ Motion to Dismiss Plaintiffs’ Class Action Complaint, with prejudice, and

 deny Plaintiffs their requested leave to amend.




                                                   9
                                                                                 304150972v1 1010819
Case 1:18-cv-00385-WES-LDA Document 24 Filed 08/14/19 Page 10 of 10 PageID #: 699




                                                     Respectfully submitted,

                                                     OCWEN LOAN SERVICING, LLC; and
                                                     HSBC BANK USA, NATIONAL
                                                     ASSOCIATION, AS TRUSTEE FOR
                                                     OPTION ONE MORTGAGE LOAN TRUST
                                                     2007-HL1, ASSET-BACKED
                                                     CERTIFICATES, SERIES 2007-HL1,

                                                     By Their Attorneys,


                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha, Bar No. 7075
                                                     HINSHAW & CULBERTSON LLP
                                                     56 Exchange Terrace
                                                     Providence, RI 02903
                                                     Telephone: (401) 751-0842
                                                     Facsimile: (401) 751-0072
                                                     sbodurtha@hinshawlaw.com
                                                     etieger@hinshawlaw.com

  Dated:     August 14, 2019



                                  CERTIFICATE OF SERVICE

          I, Samuel C. Bodurtha, hereby certify that the documents filed through the ECF system
  will be sent electronically to the registered participants as identified on the Notice of Electronic
  Filing (NEF) and paper copies will be sent to those indicated as nonregistered participants on
  August 14, 2019.

                                                     /s/ Samuel C. Bodurtha
                                                     Samuel C. Bodurtha




                                                  10
                                                                                      304150972v1 1010819
